People v Aguayo (2016 NY Slip Op 06223)





People v Aguayo


2016 NY Slip Op 06223


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
ROBERT J. MILLER, JJ.


2009-05764
 (Ind. No. 3140/08)

[*1]The People of the State of New York, respondent,
vAlvin Aguayo, appellant.


Alvin Aguayo, Dannemora, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Jodi L. Mandel of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Steven R. Bernhard of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 7, 2011 (People v Aguayo, 85 AD3d 809), affirming a judgment of the Supreme Court, Kings County, rendered May 29, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., BALKIN, LEVENTHAL and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court